Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.1 Page 1 of 24

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
MARK W. DOBRONSKI,
Plaintiff,
Case No.
Vv. Hon.

CHARTER COMMUNICATIONS, INC.,

 

Defendant.
MARK W. DOBRONSKI C. DAVID MILLER II (P38449)
Plaintiff Pro Se GARAN LUCOW MILLER, P.C.
P.O. Box 85547 Attorneys for Defendant
Westland, MI 48185-0547 1155 Brewery Park Blvd., Suite 200
(734) 641-2300 Detroit, MI 48207-2641

Phone: (313) 446-5561
Fax: (313) 259-0450
cmiller@garanlucow.com

 

NOTICE OF REMOVAL

This is the Notice of Removal filed by Defendant Charter Communications,
Inc. (“Charter”), pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, to
remove the lawsuit captioned as Mark W. Dobronski v. Charter Communications,
Inc., Cause No. 19-78735SC, from the 18" Judicial District, State of Michigan,
Small Claims to the United States District Court for the Eastern District of
Michigan, Southern Division. As grounds for removing this action, Charter states:

BACKGROUND

1. Plaintiff Mark Dobronski (“Plaintiff”) filed his Complaint against
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.2 Page 2 of 24

Charter on or about July 29, 2019.

2. Charter was served on August 5, 2019.

3. Plaintiff alleges that his cellular telephone number is listed on the
National Do Not Call Registry, but Charter made certain telemarketing calls to
Plaintiff’s cellular telephone. See Complaint, at 11 18, 20-22, 38-41.

4. The Complaint alleges that these calls violated the Telephone
Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), including the TCPA’s
implementing regulations (47 C.F.R. § 64.1200), and the Michigan Telephone
Companies as Common Carriers Act, M.C.L. §484.101, et seq. ((MTCCA”). See
Complaint, at 17 1, 42-55.

5. The Complaint alleges that Charter’s violations were willful and/or
knowing. See Complaint, ad damnum clause.

6. Based upon these allegations, Plaintiff purports to assert five claims
for relief against Charter. See Complaint, Counts I — V.

7. Based upon the allegations of the Complaint and for the reasons
discussed below, Charter timely removes this action pursuant to 28 U.S.C. § 1331
(federal question) and § 1367 (supplemental jurisdiction).

8. This Court has jurisdiction under 28 U.S.C. §1331 because the TCPA
claim arises under the Constitution, laws, or treaties of the United States. See, e€.g.,

Mims v. Arrow Financial Servs., LLC, 132 S.Ct. 740, 753 (2012) (“Nothing in the
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.3 Page 3 of 24

text, structure, purpose, or legislative history of the TCPA calls for displacement of
the federal-question jurisdiction U.S. district courts ordinarily have under 28
U.S.C. § 1331.”).

9. Because a federal question is present on the face of the Complaint,
this matter is removable by Charter under 28 U.S.C. § 1441(a).

10. Moreover, this Court has supplemental jurisdiction over the
Complaint’s MTCCA claim, pursuant to 28 U.S.C. § 1367(a), because all of
Plaintiff’s claims are so related that they form part of the same case or controversy.

11. Because this Court may exercise original jurisdiction over this action
pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1367
(supplemental), removal is proper pursuant to 28 U.S.C. § 1441(a).

12. Contemporaneously herewith, Charter provided Plaintiff with written
notice of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

13. Pursuant to the requirements of 28 U.S.C. § 1446(d), Charter filed a
copy of this Notice of Removal with the Clerk of the 18" Judicial District, State of
Michigan, Small Claims division.

14. The Notice of Removal is timely filed under 28 U.S.C. § 1446(b)
because Charter was served on August 5, 2019, and Charter is filing this Notice of

Removal within thirty (30) days of when Charter was served.
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.4 Page 4 of 24

15. Venue is proper because this Notice of Removal is filed in the District
Court of the United States for the district and division in which the case is pending.

16. Charter has given the undersigned attorneys authority to sign and file
this Notice of Removal. -

17. Pursuant to the requirements of 28 U.S.C. § 1446(a), a copy of
Plaintiff’s Complaint, together with “all process, pleadings, and orders served
upon” Charter, are attached as EXHIBIT A.

WHEREFORE, Defendant Charter Communications, Inc. removes to this
Court the action captioned as Mark W. Dobronski v. Charter Communications,
Inc., Cause No. 19-78735SC, currently pending in the 18" Judicial District, State
of Michigan, Small Claims, and respectfully requests that this Court exercise its
subject matter jurisdiction over this action and grant such other relief as the Court
may deem just and proper.

Respectfully submitted:

GARAN LUCOW MILLER, P.C.
(/s/C. David Miller I]

C. DAVID MILLER II (P38449)
Attorney for Defendant

1155 Brewery Park Blvd., Suite 200
Detroit, MI 48207-2641

(313) 446-5561
Dated: September 3, 2019 cmiller@garanlucow.com

 
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelID.5 Page 5of 24

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
MARK W. DOBRONSKI,
Plaintiff,
Case No.
V. Hon.

CHARTER COMMUNICATIONS, INC.,

 

 

Defendant.
MARK W. DOBRONSKI C. DAVID MILLER II (P38449)
Plaintiff Pro Se GARAN LUCOW MILLER, P.C.
P.O. Box 85547 Attorneys for Defendant
Westland, MI 48185-0547 1155 Brewery Park Blvd., Suite 200
(734) 641-2300 Detroit, MI 48207-2641
Phone: (313) 446-5561
Fax: (313) 259-0450
cmiller@garanlucow.com
AFFIDAVIT
STATE OF MICHIGAN )

COUNTY OF WAYNE ~

C. DAVID MILLER II, being first duly sworn, deposes and says, that he is
associated with the law firm of GARAN LUCOW MILLER, P.C. and that he has
been charged with the defense and representation of the defendant herein; that in
such capacity he has prepared the foregoing Notice for Removal of Cause to the
United States District Court, Eastern District of Michigan, Southern Division, that

-5-
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.6 Page 6 of 24

the matters set forth in said Notice are true except as to those matters stated herein
to be upon his information and belief as to which matters he is informed and
believes same to be true.

Further deponent saith not.

/s/C. David Miller II
C. DAVID MILLER II (P38449)

Subscribed and sworn to before me
on the 3 day of September, 2019.

/s/Dena Marie Shealy

Dena Marie Shealy, Notary Public
County of Macomb

State of Michigan

My Commission Expires: 02/29/2020
Acting in the County of Wayne

1465498
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.7 Page 7 of 24

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
MARK W. DOBRONSKI,
Plaintiff,
Case No.
Vv. Hon.

CHARTER COMMUNICATIONS, INC.,

 

Defendant.
MARK W. DOBRONSKI C. DAVID MILLER II (P38449)
Plaintiff Pro Se GARAN LUCOW MILLER, P.C.
P.O. Box 85547 Attorneys for Defendant
Westland, MI 48185-0547 1155 Brewery Park Blvd., Suite 200
(734) 641-2300 Detroit, MI 48207-2641

Phone: (313) 446-5561
Fax: (313) 259-0450
cmiller@garanlucow.com

 

CERTIFICATE OF SERVICE
DENA MARIE SHEALY, being first duly sworn, deposes and says that she
is associated with the law firm of GARAN LUCOW MILLER, P.C., attorneys for

Defendant and that on September 3, 2019, she caused to be served a true copy of

NOTICE FOR REMOVAL, AFFIDAVIT and PROOF OF SERVICE upon the

following:

Mark E. Dobronski Assignment Clerk

P.O. Box 85547 18"" Judicial District Court
Westland, MI 48185-0547 36675 Ford Road

Westland, MI 48185-2210

-7-
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.8 Page 8 of 24.

by filing the foregoing paper with the Clerk of the 18" Judicial District Court and

using the United States Postal Service.

/s/Dena Marie Shealy
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.9 Page 9 of 24

EXHIBIT A
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.10 Page 10 of 24

an
to

 

eo Original. Court (with instructions) 2nd copy - Plaintiff (with instructions)
Approves; SCAG. a : ‘1st.copy - Defendant (with instructions) 3rd copy’- Return (with proof of service)
STATE OF MICHIGAN . ; CASE NO.
18th JUDICIAL DISTRICT  -AFFIDAVIT.AND CLAIM

 

 

Small Claims 1a 13) Wy Seo

_ Court telephone no.
734-5958720

 

Sout address’

36675 FORD RD ‘WESTLAND, MI 48185-2210
See: additional notice and instructions on’the back of plaintlif and defendant coples.

 

 

 

 

 

 

 

 

 

 

 

. MA , DOB NOTICE OF HEARING

1. MARK W. DOBRONSK For Court Use Only
po BOX 85547 The plaintiff and the defendant must be in court on
WESTLAND; MI 48185-0547 7346412300 “MUNS ; Sy or \L,20\ |
City, state, zip / Telaphone no. Day A. : Date ‘ - ‘

5, CHARTER COMMUNICATIONS, INC. to: bi Ne court address above.
Defendant c/o CSC-LAWYERS INCORPORATING SERVICE| Time
601 ABBOT RD_
Address Location
EAST LANSING, MI. 48828 8884382427 Fee paid: $
City, state,-zip Telaphone no. Process server's name .

 

 

 

TT 3. A civil action between these parties or other parties arising out of the transaction or occurrence alleged in this complaint
has been previously filedin (Othiscourt [1 . Court.
dtwas given’Gase number 0. and assigned to Judge
The action [E]remains Clisnolonger pending.

 

4.1 have knowledge-or belief about all the facts stated in this affidavit and | am .
{¥] the plaintiff or his/her guardian, conservator, or next friend. (Ja partner. (Ja full-time employee of the plaintiff.

5. The plaintifis an individual. Cla partnership. .a corporation. [lassole proprietor. [1
6, The deferidantis, (Jaiindividual. Cla partnership. “a corporation. Cla:sole proprietor. [1

7, The date(s) the’claim arose is/are _July 29, 2019 ~
-Alttach separate sheets if necessary
8, Amount of money’ claimed is $ _ 6,00 0 ‘00 _. . _.. . (Note: Plaintiff's costs are determined by the court.and awarded as appropriate.

They are not part of the amount claimed.)
9. Thereasons forthe claim are:_See COMPLAINT, attached.

 

 

40. The plaintiff understands and accepts that the claim is limited to $6,000 by law and that the plaintiff gives up the rights to
(a) recover more thafi this limit, (b) an attorney, (c) a jury trial, and (d) appeal the judge's decision.

44.41 believe the. defendant {lis Clisnot mentally competent. | believe the defendant Mis (Clisnot 18 years or older.

2. { do. not know whether the defendant is‘in the military service. [/) The deferidantis not inthe military service.

7 The defendant is inthe military service. “Wo

. Sighamre
Subscribed and sworn to before me on _uUly 30, 2018 j, _Wayne -_ County, Michigan

My commission expires: sawember 14.2019 __ Signature: ers \ NWO
ate .

Deputy clerxfNlotary-pubiie, = \

 

Notary public, State of Michigan, County of __ Wayne

 

 

The defendant(s) must be served by wal UY ) a

 

DC 84 69) AFFIDAVIT AND CLAIM, Small Claims MCL 600.8401 et seq., MCR 4.302, MCR 4.303, 50 USC 3934
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.11 Page 11 of 24

   
    
   

os  “STATRE orn (CHIGAN - ore
DISTRICT COURT FOR THE1s™ JUDICIAL: biseRicr a
- “SELENE D ivi SION. a

 

 

seiner ms : a “Case, 1% 1878 a io .

 

 

onmation and belief, the Defendant, Chatter Communications, Ine. Chae "); 7

   
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.12 Page 12 of 24

isa corpor ation organized and existing tng under ‘the laws of the State of Delaware, which is recisiered |
and. qualified to do’ business‘i in the State of Michigan, having.a registered office. located i in East. -
Lansing, Inghatn ‘County, Michigan. coe |
: 4, Defendant Charter does: Business under ‘the trade name’ “Spectrum”..
5. This: Const has jurisdiction over the: ssubje ect.matter of this complaint and. venue: is:proper
in'this Coit pursuant. to 47 U.S.C. § 2219 and M. C, L. § 600: 1629¢1 100, as the tortious and |
illegal. conduct complainéd of herein. oseurred in this Judicial district.
| 7 . General Allegations
. 6. Tn response to widespread public outrage over telemarketers, the United States Coingress
acted to prevent entities, like Defendants, from invading American citizen’ s privacy anid to prevent
| abusive “sobo-calls.”
7 According to-the Federal Communications Commission (“FCC”), “Unwanted calls and
texts até thenumber one complaint to ine FCC. ‘There are thousands of complaints to the FCC every
. thionith 3 on. both telemarketing and robocalls. ”
8. Congress explicitly found thatzobo-caling: isan invasion of privacy: cy: “Bvidenve compiled
‘by: Congtess indicates that” residential telephone subscribers consider: autorhated or prerecorded ,
, telephone calla, regardless of. the. cotitent ot. the initiator, to ‘be- a muisance and an, isvasion of
. sprivacy Section 20f Pub L. 102-24. |
| °. Tn regard to such telephone solicitations, Senator Hollings of South Carolina, the primary
_ sponsor of the bill, explained, “computerized. calls are the scourge of modern civilization. They
; wake usupin the ‘morning: they interrupt our dinner at night; they-force the sick and eldetly out of

bed; they hound. us until-we want torip the telephone right out of the wall... these: computerized

-2-
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelID.13 Page 13 of 24

telephone calls threaten our personal safety... These machines are out of, control, and ther vse is
- growing by 30-peicent every year. Tt is telephone'tetrorism, and it-has got to stop...” Sée Inthe
" Matter of Rules andl Regulations Implementing the Telephone Consumer Protection dct of i991 517
Foe Red. 17459-at note 90 (2002), quoting 137 Cong. Rec. 30,821-30,822 (Nov. 7, 1991),
| | 10. The-TCPA promulgates, at 47 USC. §.227(b)(1), as follows: |
“(b) ‘Restrictions ‘on use of: automated telephone equipnent:
: ay) Prohibitions. It shall be unlawful for any person within the: United |

‘States, or any person: coutside. the United States if the recipient: is
“within: the United States—~ .

) ‘to makeany call (other itary a'call made for emergency. purposes
- orthade with the prior. express consesit of the called party) using any

automatic telephone dialing system. or an. artificial ‘or prerecorded
- Woice— .

® to any emetgency téléphone line (including any "911" line and any
emérgency line of a hospital, medical physician or service office,
health care facility, poison control center, or fire protection or law
_enforcement agency) eve OF

‘Gii) to any telephone riveinber assigned to a paging service, cellular
_telephone service, specialized mobile tadio service, or other radio ~~
common carrier setvice,.cr.any service for which the called party is _
charged for the call, unléss such éall is made solely:to collect a debt 4
owed: to or guaranteed by. the: United States; ...:"° _
A 1. “Pursuant to: authority delegated to: it under the: TCPA at 47 U: S.C. § 2270)2),0 the F CC

has ‘adopted: regulations to implement: ‘and carry out the TCPA.
42. The TCPA regulations, at. AT CER. § 64.1200(a), promulgate in relevant part:
| “No person or entity may? |
(1YExceptas provided in’ patagraph (a)(2) of this section, initiate any

telephone call (other than a call made for emergency purposes or is .
maade with the prior express consent of the called party) using an

: o -3.
as

Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.14 Page 14 of 24

automatic fe tlepins dialing system or an artificial. or prerecorded
~ Voide;. .

(ii) To any télephone-numiber assigned to a paging service, cellulir
telephone service, specialized mobile radio. service, or other radio.
common carrier service; or any service for which the called party. is
charged for the call.

(2) Initiate, or Cause to o be. initiated, arty telephone. call that includes
ot. introduces an advertisement or conistitutés telemarketing; using an
‘automatic telephone dialing system: or an artificial or prerecorded a
... Voice, to any-:of the.lines or ‘telephone numibets described in
_ . paragraphs @OO through. Gi) of this section, other ‘than a call
_ ‘made with the prior express written consent of the called party...
- {Emphasis added]

13. The TCPA regillafions, at 47 C: F; R. § 64.1601 (e), promulgate:

“Any person or entity that engages in telemarketing, as defined. in
section 64, 1200(f)(10) must transmit caller identification information.

(1) For purposes. of éhis paragraph, caller identification information -
must. include either CPN. or ANI, and, when available by the
telemarketer's carrier,.1 ‘the name-of the telemarketer. It shall ‘not be a
Niolation’ of this paragraph to substitute: (for the name and phone
number used in, or billed for,, making the call) the name of the seller
on behalf of which ‘the teléniarketinig call.is placéd and the seller's
‘customer service teleplione number, The telephone number so
-- provided must permit any individual to make a do-not-call request

. during regular business hours.

(2). Any person or: entity ihat engages in telemarketing is prohibited
from blockirig the: ‘transmission ofcaller identification information...

14, The TPA, at a7US.C, § 221b)(3), provides for a private right of action; as follows:
“PRIVATE RIGHT OF ACTION. A /persdn or entity may, if |
otherwise permitted by the: laws or rules of court of.a State, bringin

an appropriate. court of that. State _

(A) an action based on a violation of this subsection or the -
regulations prescribed iindéer this subsection to enjoin such
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelID.15 Page 15 of 24

violation,

: @) an: action to. recover for actual monetary loss from such. a
violation, or to receive. $500 in damages for each such violation,
- whichever is greater, or

(C) both. stich actions. |

TE: the court finds that the defendant willfully or knowingly violatéd -
‘this: subsection or the tégulations prescribed under this subsection, the
coutt may, in its diséretion, increase the amount.of the:award.to an *
athount equal té.not’more than 3 times the amount available under;
eragraph, 2 [Emphasis added} -

  

 

 

15, Pursuant to Congressional mandate, set forth at 47 US. C.§ rare) ‘the FOC: adopted
regulations establishing a national “do not éall” ‘database and prohibiting any person from making
or. transmitting a telephone solicitation to the telephone number of any'subscriber included in such
database, which regulations are set forth.at 47 C.F.R. § 64.1200(C), and promulgate in relevant part:

“No person or entity ‘shall initiate any telephone solicitation to: ...

" (2) A residential telephone subscriber who has registered his ot her
telephone number on the national do-not-call registry of persons:who. -.
do not wish to receive: wiephone solicitations that is: maintained. by.
the Federal Government. ase.

ds. The “do not: call” proseriptions also care applicable to cellular o or: wireless telephone
So “numbers as set forth at-47 C. FR 8 64. 12006), which states:

“The rules. set forth“ ‘in: paragregh (c) and (d) in this section are

-applicable to. any: petson: or entity making telephone 5 solicitations or
‘telemarketing calls to Wireless telephone numbers...

17. Additionally, the TCPA, at-47 U.S.C. § 227(c)(5), as it relates to telephone numbers
‘appearing of the do-riot-call list, provides for a-private right of action, as follows:

Private right of action. A person who has received. more than’ one
- telephone call. within, any '12-month period-by or on: behalf of the
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.16 Page 16 of 24

same ‘entity in: violation of: the regulations prescribed rider this
- Subséction’ may, if otherwise permitted by the laws or rules of court.
of a State bring { in an n appropriate: court of that State—

(A) an action based ona violation of the regulations prescribed under
this subsection to. ‘enjoin. such violation,

(B) an action to, ‘recover for actual ‘monetaty loss from. such a
- violation, or to receive upto $500:in damages for each stich violation,
- whichever i is greater, or

© both such actions. “

‘Tt shall be an atfiemative. defense in any action brought. under this ~
paragraph that the de nidanit has established and implemented, with: _
due care, reasonable practices and procedures to effectively prevent °
telephone solicitations.in violation.of the regulations prescribed under:
this subsection. ‘If the court finds ‘that the defendant: willfully or.
- ‘knowingly violated the’ regulations prescribed under this subsection,
_ the-court may, in its discretion, increase the amount of the award to.
an amount equal: to not'more than 3-times the amount available under
‘subparagraph (B). of this paragraph.

18. Plaintif? s celhilar télephone number (734-330-9671) is listed on the:National Do Not
Call Registry maintained by the U.S: Federal Trade Commission putsuant-to 16 C-F-R. Part 310 and
_ ‘has-been.so sted continnosly sine at least 2004 and at all times relevant hereto.
| . 19, The: FCC has held that telephone, subscribers who have listed their wireless os telephone
- fiuribere on: ti intional do-not-call list are deemed to be “resideritial subsoribers”. See Tn the Maiter

of ‘Rules, and Reigilations Implementing: the Telephone Consumer Protection Act tof 1991, 18 FCC
Red. 14014 at para. 36.(2003).. Lo

20. Defendant Charter i is engaged i in telemarketing activities utilizing: automated telephone
dialing: systems. and prerecorded Voice méssages to contact consumers promoting, ‘Defendant

‘Charter’ s‘cable television, internet, and ‘telephone services.
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.17 Page 17 of 24

“21, Defendant Charter employs employees and/or third-party agents andlor contractors to.
market Defendant Charter’ 8 communications services to consumets using:an automated felephone
dialing este, 4
22s At no time relevant hereto has Plaintiff. Frequested, consented, permitted, or authorized
the contaét from the Defendants or its agents acting on its behalf.
. 2s “Ato. tittie relevant’ hereto. has Plaintif? provided prior express: consent or prior express

a written consent to- ‘Defendants tO initiate tGlemarketing calls ’ to Plaintiff:

    

24. Purstiant to 047 U; S. C. § oY i the acts omission, or. failure of any officer, agent, or r other

- peison ‘acting for or. employed by. an soho carrier or user, acting within the scope of his

oO employment, shall j in every case alsorbe deemed to be the act, omission, or failure of such caitier or
user as well as that of the person, | |

25. Courts are legally bound to give’ great deference to the F CC’s interpretations of the-

TCPA and: its own va regulations.

26. The FCC has declared that sellers ers may be held vicariously liable for violations. of the
“TOPAt by’ third-party telemarketers that initiate calls to market the seller’s. product or services.
oe 29. “tt is “well settled. ‘in , f Michigan law that, corporate employees and: officials are
so ‘personaly liable for all tortious, andl criminal acts in which they participate, regardless of whether

- | they are. acting on a their own n behalf or on 1 behalf ofa ‘corporation. A corporate officer of director’ i8,
in general, personally liable for all tors which he authorizes or directs or in which he paiticipates,
oe notwithstanding that he acted as an, agent for the corporation: and not on his own. behalf...

28: Plaintife s home, office, and wireless telephone. lines’ have been: besieged with
. . telemarketing calls hawking stich things as alarm systems, automobile warranties, hedlth insurance,
| / life insurance, credit.cards, and even financial miracles from God. ‘Some of the calls received by

= 7
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.18 Page 18 of 24

. Pleitiffare blatant scams ,including,. tnter alia; calls purportedly fot the Internal Revenue Service .
advising that arrest warrants have been issued against Plaintiff; calls from alleged medical supply
ccornpanies seeking’ Plaintiff's Medicare card. number; calls advising that: Plaintiff has won: a“free”
Catibbean resort, vacation; ‘and, calls advising that Plaintiff's credit card i interest rate is being low ered.
. © zero. percent. ; | |
29. For:each and every call placed ‘without consent by Defendant to. Plaintiff's telephone
number; Plaintiff. suffered. the ins of invasion of privacy and intrusion on Plaintiff's g Fight 0 of
7 . séohision | | | |
| 30; Fo seach and every call placed. without consent by Defendant to: Plaintiff's tlephone,
“Plaintiff suffered the injury of the’ occupation of Plaintiff's telephone line: by unweloome calls;
, making the phone unavailable for legitimate callers or outgoing calls, including emergency calls,
when. the:telephone | line was seized by] Defetidanits’ calls.
31k For each and every call placed without consent by Defendant to-Plaintiff’s telephone was
ani. ‘injury in the form of a iiuisance ‘and: ‘afimoyance to the Plaintiff. For calls: that’ were: answered,
Plaintiff, liad to go to the uinecessary, trouble of answering. them. “Even for unanswered calls,
Plath had: to: seal, with inissed call notifications and: call jogs that reflected the ‘unwanted calls.
. . ‘This algo impaired the usefulness of these: features on Plaintiff's telephone, which features are.
designed to inform the ‘user of i important missed communications.
. 32. Bach and every call placed ‘without consent by Defendantto Plaintiff s telephone resulted
in the injury of @ trespass to Plaintiff's chet, namely Plaintiff's. telephone: and. his telephone -
services. |
33. | Asa result of the telephone calls described herein, Plaintiff suffered an, invasion of
. privacy, Plain was also affected: in a personal and individualized. way, bys stress, anxiety,

“S 8 -
Se! oS ‘of the: FCC's Robocall Sitike Force

Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.19 Page 19 of 24

| nefvousniess, embarrassment, diste ei 8 and. aggravation.
34, The conduct of Defendants complained. of herein caused injury and damage to:Plaintiff,
‘including; inter alia the. dninyance and interruption of Plaintiff's personal and businiess activities
me) respond ‘to Defendants’ telephone calls; the tieing up of Plaintiff's telephone lines, thereby

blocking: legitimate callers from: being able to. get through and engage in essential communications.

with’ Plaintifé cand, , the waste of Plaintiff’ s resources to respond to’ Defendant's telephone calls

 

35, For ‘purposes of the. TCR, A ' the FEC has defined ‘willfully: ‘or knowingly” to: mean that
‘the violator knew ‘that he was doing the. act in question, in this: case, initiating a ‘telephone
‘paisa, irrespective ofany intent vitae the law. A violator need. not know ihat his action
. . : or inaction constitutes a violation; igniorahce of the law is not a defense or mitigating circumistance:
| 3 6. Defendant’s conduct is clearly willful or knowing by virtue of. the fact that Defendaiit
has been. sued numerous ‘times in various United States District Courts stemming fiom their
violations of the TCPA. Accotdingly, Defendant is clearly on notice that their telemarketing conduct

7 ig in violation of the TCPA, and yet Defendants persist in their illegal conduct.

37. In what can only be descibed as: ‘hypocritical conduct, Defendant’ Charter i isa member.

    

industry consortium. that is. seeking to 5 cub in’ “robocall*
He violations. “This fact also establishes that Defendant Charter’ 's conduct alleged herein is certainly

willful or- ‘mowing,

 

38. On July 29,2019 at -2: 19 P. M.; Plaintiff received a telephone call on his cellular

. telephone,

39. The caller identification number displayed was 734-196- 1331, whicl: 4 isan invalid

telephone number.
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelID.20 Page 20 of 24

40. ‘Upon: answering the call “hello”, Plaintiff. observed.a, several second period of Silene
7 and then a.click sound. This is indicative of an ‘automated telephone dialing system being used.
. Then: a secorded message i witha female voice anaipunaed that the call was from Spectrum. and stated
that: if the caller was interested i in n Speetrum, services to press “1". No telephone. nuniber was
feaed ding the recorded ee a . |
a . solicited whether Plaintiff ‘was. s interested in becoming a Spectrum custoniier, The caller inquired as
- to Plant >s-ad ‘address and name «and whether Plaintiff was already a. Spectrum customer or not.
Plaitiff dn. order to better verify that the caller’ was legitimately with Spectrum, feighed interest and
provided: a bogus: name.and false address. The.caller set up an installation appointment and provided
Plaintite with a confirmation referénce. number. |

COUNT I
VIOLATION OF THE TCPA - ROBOCALL.

42: ‘Plaintiff incorporates the allegations of paragraphs 1 through 41, supta:
43. ‘The telephone. call alleged in paragraphs 38 through 41, , Supra, was in Violation of the

TCPA, specifically 4TUS. C § 2 I yd ya) and 47 CER. § 64. 1200(a)(1), as Defendants. initiated

  

 

. / “a telephone: call using an automated telephone: dialing system or an‘artificial or. -prexecoided v voice
‘to Plaintig? s. caller télephone nuihber ‘without having prior-express written consent, ‘© dos 80.
44, The aforesaid. violation ofthe: TCPA was willful or knowing. —

COUNT I a
VIOLATION OF THE TCPA - DO NOT.CALL

745. Plaintiff incorporates the allegations of paragraphs 1 through 44, supra. .
46. The telephone: call alleged i in paragraphs 38 through 41, was in violation of the TCPA,
me specially 4 47 U. S.C. § 2216)3) and a7 €: F. R, § 64. 1200(c)(2), ‘as. Defendants initiated telephone

~10-
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelID.21 Page 21 of 24

: Po

, call to a'telephone number registered on the national do-not-call registry:
. 47. "The aforesaid violation of the FCPA.was willful or knowing.

- COUNT i
‘VIOLATION OF THE TCPA - SPOOFED CALLER ID

48. Plaintiff incorporates the allegations of paragraphs 1 through 47, Supra.
| 49. ‘The telephone call allege in ‘paragraphs 38.:through 41, supra, was in violation of the

TERA, specifically AT. CER. “8 64. 601K), as the caller identification suniber provided. was
- - spoofed” (i. e. fils), me ,

 

50, ‘The aforesaid violation oft the: TCPA was willful or knowing.

, _ COUNTIV
_ VIOLATION OF THE TCPA - NO TELEPHONE. NUMBER

51. Plaintiff i incorporates the allegations of paragraphs 1 through 50, supra.

52. The.télephone call alleged in ‘paragtaphs 38 through 41, supra, was in violation of the
TOPA, specifically 47 CFR. § 64.1 200(0).2), as the prerecorded voice telephone message did not,
during or after the message, state. clearly the telephone number of.such busiiiess. |

«$3. The aforesaid violation of ‘hte: TERA was willful or knowing.

COUNT Vv
VIOLATION ‘OF THE MTCCCA

54. ‘Plaintiff incorporates the: allegations of paragraphs 1 throughs 53, Supra.
55, The telephone call alleged in. Paragraphs 38 through 41, inclusive, “was additionally in
violation ofthe MTCCCA, specifically M.C\L. § 484.125(b), as the Defendant used.a telephone line
fo contact the Plaintiff to deliver a recorded message for the purpose of presenting commercial
| advertising to the Plaintiff when the Plaintist had not requested, consented, permitted, or authorized

the contact ‘tori the Defendant, and the Plaintiff had not provided its telephone number to ‘the

-1l-.
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.22 Page 22 of 24

. ‘Defendant -
| "PRAYER FOR RELIEF
| WHEREF ORE, the aforesaid premises considered, Plaintiff prays that this. Court eiiter a
judgment for Plaintiff and. lagainst the: Defendants, jointly and severally, as follows:
— A. L..As to*Count I: Damages ini ‘the amount of $500.00 fot the TCRA
| vlan alleged which amount shall betrebled becatise the violation 7
_ was wilful or knowing; for total: damages of $1,500.00.
. 2; As to Count Hl: Damages in the-amount of $500.00 for the TCPA
violetion alleged, which amount shall be trebled because the violation
‘was wilfal or knowing; for total damages of $1,500.00.
3. As to Count II: Damages in the amount of $500.00 for the TCPA
vidlation alleged, which amount shall be trebled because the violation
-- Was wilful or-knowing; for total damages of $1, 500.00.
4. As to Count IV: Damages i in the amount of $500.00 for the TOPA 7
violation alleged, whichamount ‘shall be trebled becatuse the vilation
a - was wilful or knowing: for total damages of $1, 500, 00. -
8 As to Count, V: Damages i in the amount of $1 ,000. 00 for: si the 7
MT CCCA violation alleged. |
The. cuniulative total amount of damages claimed i in this a action i is: $7, 000. 00..
B. Plaintiff waives the’ right to recover damages of more than $6, 000. 00; howeves ‘should.
“this matter be removed from the. ‘small claims division, Plaintiff rescinds such waiver.
>. @ An award. of PlaintifP’s. taxable costs and disbursements incurred in the filing and
. prosecution-of this action; aid, oe |

+R:
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.23 Page 23 of 24

-D. ‘Such other and -further relief as this Court deems necessaty, reasonable; pindént and
++ Proper under the circumstances.

Respectfully submitted,

 

"Dated: Jily30,2019 . Sronhove oft
os an a ‘Mark W. Dobronski 8
Plaintiff in PropriaPersona

~ Mark W. Dobronski
‘Post'‘Office Box.85547 5
Westland, Michigan 48185-0547 <°
‘Telephone: (734) 641-2300". a
’ Email: MarkDobronski@yahoo:com:

 

_ 13.
Case 2:19-cv-12575-DPH-SDD ECF No.1 filed 09/03/19 PagelD.24 Page 24 of 24

rand belief, | sane to to miatters believe them to bet true. Be

   
  
  

as | a witness, cffiant cant n testify competently to: the facts as: set ‘forth in nie -
woh ag: mee

 

  

 

Hn to before me,

 

 

 

 
